        CASE 0:21-cr-00142-DSD-KMM Doc. 60 Filed 08/23/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

United States of America,
                                   Plaintiff,
                                                Crim. No. 21-CR-00142(3) (DSD/KMM)
v.

Saeid Jaberian,
                                   Defendant.

        DEFENDANT’S MOTION FOR SEVERANCE OF DEFENDANTS


       Defendant Saeid Jaberian, through his attorney, hereby moves the Court for an

Order severing his case for trial from that of his co-defendants, pursuant to Federal Rule

of Criminal Procedure 14(a) and Bruton v. United States, 391 U.S. 123 (1968).

       This Motion is based on Mr. Jaberian’s Memorandum in Support of Motion for

Severance of Defendants, and all the files and proceedings herein.

Date: August 23, 2021                            Respectfully submitted,



                                          By:      /s/ William J. Mauzy
                                                 William J. Mauzy (#68974)
                                                 Mauzy Law Office, PA
                                                 800 Hennepin Avenue
                                                 Suite 800
                                                 Minneapolis, MN 55403
                                                 (612) 340-9108
                                                 wmauzy@mauzylawfirm.com
                                                 Attorney for Defendant
